Citation Nr: 9928494	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-17 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed arthritis 
of multiple joints.  

2.  Entitlement to service connection for residuals of frozen 
feet.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 1997 and August 1998 rating decisions 
from the RO.  

The Board will address the veteran's claim of service 
connection for arthritis of multiple joints in the remand 
section of this document.  



FINDINGS OF FACT

1.  The veteran served in combat during his active service in 
Korea.  

2.  Current medical evidence of record shows that the veteran 
likely has residual disability due to frozen feet suffered in 
service.  



CONCLUSION OF LAW

The veteran has residual disability due to frozen feet injury 
which was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Factual Background

The veteran recounts his combat experience, in an August 1997 
written statement, as arriving in Korea on Christmas Day, 
1951 and patrolling that night, without proper boots, in 
snow, ice and below-zero temperatures.  Additionally, he 
described twenty-four hour days in the cold, with improper 
boots, pulling guard duty and making contact with the enemy 
for an entire winter.  The veteran said that, although he had 
frozen feet on numerous occasions, he did not seek treatment 
in Korea because he was ashamed to go to the battalion first-
aid station as there were more seriously wounded men being 
treated there.  The veteran's military service records 
reflect that he was awarded the combat infantryman's badge.  

Both a March 1951 report of pre-induction medical examination 
and a March 1953 report of medical separation examination 
noted the condition of the veteran's feet as normal.  There 
is no indication in the record of any post-service experience 
which may have led to subsequent experiences of frozen feet.  
In fact, a February 1958 report of medical history indicated 
that the veteran had continued to reside in South Carolina, 
not known for harsh winters, since separation from service in 
March 1953.  

Additionally, a June 1997 report of VA medical examination 
reported a "history of frostbite with chronic bilateral foot 
pain."  In the August 1997 rating decision the RO denied 
service connection for frostbite, stating that, "in cases of 
residuals of frozen feet, there is persistent moderate 
swelling, tenderness, redness, etc."  An October 1998 
private physician's medical report, although finding no 
rashes or redness, noted swelling in both ankles, tender feet 
with varicosities and decreased deep tendon reflexes.  
Additionally, a November 1998 report of admissions history 
and physical noted some redness around the veteran's left 
ankle and the veteran's inability to place weight on his 
feet.  

Finally, the veteran stated in a December 1998 VA hearing 
that he experienced frozen feet many times while in Korea and 
recounted numerous current disabilities, including fungus on 
his toenails, hairless ankles, and cramping feet.  Also, at 
the VA hearing, his wife stated that they had been married in 
December 1952 and that she noticed he had problems with his 
feet after his discharge from service almost everyday.  


II. Analysis

In cases where a "combat" veteran claims service connection 
for injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d) (1998), are to be applied.  In pertinent 
part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Appeals Court) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of 
service connection," even if no 
official record of such incurrence 
exists.  

Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996) 
(citations omitted).  This section considerably lightens the 
burden of a combat veteran who seeks benefits for disease or 
injury which he alleges were incurred in combat in service.  
Id. at 392.  The third step requires the Board to consider 
whether there is clear and convincing proof which would rebut 
the presumption of service connection.  Id. at 393.  

In this case, the Board finds that the veteran, a combat 
veteran, has proffered satisfactory lay evidence of service 
incurrence of frozen feet and that this evidence is 
consistent with the circumstances, conditions, and hardships 
of his combat service in Korea.  The Board finds that the lay 
evidence is credible.  Consequently, as the veteran has 
satisfied both of these inquiries mandated by the statute, a 
factual presumption arises that the alleged injury is service 
connected.  Id.

The factual presumption of service connection is rebuttable 
only with "clear and convincing evidence to the contrary."  
Id.  (citing 38 U.S.C.A. § 1154(b)).  As to whether the 
veteran sustained frozen feet in service, the only evidence 
contradicting the lay evidence is the absence of any such 
evidence in the service medical records, including the 
separation examination report.  The Board finds that the lack 
of evidence does not rise to the level of "clear and 
convincing" required to rebut the presumption of service 
incurrence of frozen feet.  Thus, the Board finds that the 
evidence establishes that the veteran suffered frozen feet in 
service.  The determination that the veteran suffered frozen 
feet in service, however, does not end the Board's analysis.  
There also must be evidence of current disability and of a 
nexus to service.  See Libertine v. Brown, 9 Vet.App. 521, 
524 (1996).

In this case, the Board finds that the veteran has provided 
sufficient medical evidence of both current disability and a 
nexus to his in-service injury.   Specifically, the June 1997 
VA medical examination noted a history of frostbite and 
chronic bilateral foot pain.  The October 1998 medical report 
noted swollen ankles, tender feet, varicosities and decreased 
deep tendon reflexes.  Finally, the November 1998 report 
noted redness around the left ankle.

Although the veteran did not file a claim of service 
connection for residuals of frozen feet until several years 
after service, considering the evidence as a whole, the Board 
concludes that the veteran's current disability of the feet 
can be reasonably associated to his combat-related frozen 
feet in Korea.  It appears from a review of the record that 
the primary factor the RO considered when reviewing the 
veteran's claim was the lack of evidence establishing in-
service treatment for frozen feet.  As detailed hereinabove, 
when combat veterans establish, with satisfactory lay or 
other evidence, service incurrence or aggravation of injury 
or disease consistent with the conditions of combat service, 
VA shall accept the veteran's evidence as sufficient proof of 
service connection, even if no official record of such 
incurrence exists.  Collete v. Brown, 82 F.3d at 392-3; 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

As the veteran submitted satisfactory lay evidence, in the 
form of his written statements and sworn witness testimony 
before a hearing officer, the Board accepts that the veteran 
suffered frozen feet in service.  Additionally, as supported 
by medical evidence in the record, the Board recognizes the 
veteran has a current disability of his feet.  The Board also 
believes that the medical opinions, when read with the 
veteran's total history, establish a nexus between his in-
service injury and current disability, and therefore support 
a finding of service connection for the residuals of frozen 
feet.  



ORDER

Service connection for residuals of frozen feet is granted.  


REMAND

In his August 1997 notice of disagreement, the veteran 
provided a copy of a newspaper article which quoted Dr. Susan 
Mather, Chief Public Health and Environmental Hazards Officer 
with the Veterans Health Administration (VHA), as stating 
that frostbite can cause long-term complications for aging 
veterans, most commonly "diabetes, circulatory problems, 
arthritis, skin cancer in frostbite scars, chronic night 
pain, and fungal infections caused by the skin's loss of 
immune functions."  

Also, in his August 1998 statement in support of claim, the 
veteran referred to a November 1992 "Clinical Program 
Information" letter, number 11-92-006, purportedly issued 
from VA to VHA facilities, which he believed would provide 
the RO specific guidance on arthritis and cold-weather 
claims.  

Furthermore, in a November 1998 medical report related to 
claimed arthritic examinations and treatment, it is noted 
that the veteran "normally goes to the VA Clinic in 
Greenville and used to see Dr. Duncan who is now retired."  
The record indicates that the VA treatment records were not 
requested from the Greenville, South Carolina VA medical 
clinic.  

The Court has noted that the VA is deemed to have 
constructive knowledge of certain documents which predate the 
Board decision and are generated by VA agents or employees, 
including VA physicians.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
record indicates that the veteran notified the RO that 
potentially material evidence concerning his claim existed 
but was not in the record and was not considered in the 
rating decision.  Because the record indicates that all 
relevant VA documents have not been associated with the 
claims folder, the Board finds that a remand is required in 
this case.  The appellant has put VA on notice that competent 
evidence exists, which was generated by VA, and may support 
his claim of service connection for multi-joint arthritis.  

Furthermore, in claims that are not well grounded, VA does 
not have a statutory duty to assist the appellant in 
developing facts pertinent to his claim.  However, VA is 
obligated under 38 U.S.C.A. § 5103(a) to advise an applicant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, it has been repeatedly emphasized to the veteran, 
erroneously, that his claim of service connection for 
arthritis of multiple joints had been denied primarily 
because he had been unable to demonstrate that his disability 
was incurred in or aggravated by military service via in-
service treatment records for arthritis.  As reviewed in the 
section of the decision dealing with the veteran's claim for 
residuals of frozen feet, 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304 allow combat veteran's to establish in-service 
incurrence or aggravation of injury or disease with 
satisfactory lay or other evidence, if consistent with the 
circumstances of such service.  

Therefore, the veteran is advised that, to establish a well-
grounded claim, he must submit competent evidence 
establishing a nexus between the in-service frostbite and the 
current arthritis.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should attempt to obtain 
copies of any VA treatment records from 
the Greenville, SC VA medical clinic, 
which have not been previously secured.  

2.  The RO should take appropriate steps 
to contact VHA and obtain the relevant 
evidence related to Dr. Mather's reported 
statements connecting frostbite and 
arthritis in aging veterans as well as 
the alleged November 1992 VA "Clinical 
Program Information" letter (reference 
number 11-92-006).  This evidence, if 
obtained, should be associated with the 
veteran's claims folder.  

3.  After undertaking any additional 
development deemed appropriate, including 
any indicated VA examinations, the RO 
should conduct a review of the veteran's 
claim.  All indicated development should 
be taken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







